       Case 1:20-cv-00592-NONE-SAB Document 22 Filed 09/02/20 Page 1 of 1



1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8                                                      )
     DAVID ROBERTS,                                        Case No.: 1:20-cv-00592-NONE-SAB (PC)
9                                                      )
                      Plaintiff,                       )
                                                       )   ORDER GRANTING PLAINTIFF’S MOTIONS
10                                                         FOR EXTENSION OF TIME TO FILE
              v.                                       )   OBJECTIONS TO THE PENDING FINDINGS
11                                                     )   AND RECOMMENDATIONS
     STEPHEN HENDERSON, et al.,
                                                       )
12                                                     )   (ECF Nos. 20, 21)
                      Defendants.                      )
13                                                     )
14
15            Plaintiff David Roberts is proceeding pro se and in forma pauperis in this civil rights action
16   pursuant to 42 U.S.C. § 1983.
17            Currently before the Court are Plaintiff’s motions for an extension of time to file objections,
18   filed September 1, 2020.
19            Good cause having been presented, it is HEREBY ORDERED that Plaintiff is granted thirty
20   (30) days from the date of service of this order to file objections to the pending Findings and
21   Recommendations.
22
23   IT IS SO ORDERED.

24   Dated:        September 2, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
25
26
27
28

                                                           1
